                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

CERISE JANELLE ALLEN BARRETT                                                                            PLAINTIFF

V.                                                                                NO. 4:18-CV-182-DMB-JMV

NATALIE MILLER                                                                                       DEFENDANT


                                                      ORDER

         On August 9, 2018, Cerise Janelle Allen Barrett filed a complaint against Natalie Miller in

the Circuit Court of Bolivar County, Mississippi, alleging Miller caused the alienation of her

husband Jimmy Barrett’s affections towards her by engaging in an adulterous sexual relationship

with him. Doc. #2 at 2. Miller removed the case to the United States District Court for the

Northern District of Mississippi on September 4, 2018, asserting diversity jurisdiction.1 Doc. #1

at 2.

         On January 25, 2019, Miller filed a motion to dismiss Barrett’s complaint for failure to

state a claim, along with a memorandum brief, arguing that the cause of action of alienation of

affections is unconstitutional under the First, Thirteenth, and Fourteenth Amendments of the

United States Constitution. Docs. #19, #20. Barrett filed a response opposing the motion, along

with a supporting memorandum brief, on February 7, 2019. Docs. #21, #22. Miller replied one

week later. Doc. #24.

         The Court has reviewed the parties’ briefing and finds it inadequate with respect to certain

issues, some of which were not raised in the briefs. Accordingly, in the interests of judicial



1
 Regarding the amount in controversy, the removal notice acknowledges that Barrett’s complaint does not specify the
amount of damages she seeks but asserts that the amount in controversy “is assumed to exceed the sum or value of
$75,000 … based on prior verdicts in similar cases.” Doc. #1 at 2 (citing Mississippi state court alienation of affection
cases with verdicts exceeding $75,000). Barrett has not challenged this assumption.
economy and efficiency, Miller’s motion to dismiss [19] is DENIED without prejudice. Miller

may refile her motion to dismiss no later than October 25, 2019; however, in the briefing on the

motion:

           1.        Miller must specify whether she challenges the cause of action for alienation of

affections facially and/or as applied;

           2.        Miller must clarify whether she challenges only Mississippi law’s recognition of

the cause of action for alienation of affections; and

           3.        Both parties must include in their briefing a discussion of (a) whether a state

common law cause of action may be subject to a constitutional challenge; (b) whether Miller has

standing to challenge the cause of action for alienation of affections on Thirteenth Amendment

grounds; (c) whether the maintenance or application of the cause of action for alienation of

affections is a content-based restriction on speech;2 and (d) whether the cause of action for

alienation of affections is narrowly tailored to serve a compelling governmental interest.3

           SO ORDERED, this 18th day of September, 2019.

                                                                   /s/Debra M. Brown
                                                                   UNITED STATES DISTRICT JUDGE




2
    Miller addressed this issue in her briefing on the original motion to dismiss but Barrett did not.
3
    Miller also addressed this issue in her briefing on the original motion to dismiss but Barrett did not.


                                                              2
